Citation Nr: 0006180	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
June 1980.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


REMAND

The veteran seeks entitlement to service connection for 
psychiatric disability, including PTSD.  

In May 1993, the RO received the veteran's original claim 
of entitlement to service connection for PTSD.  In 
December 1993, the RO denied that claim.  On January 4, 
1994, the RO notified the veteran of that decision, as 
well as his appellate rights.  In November 1994, the 
veteran requested that his claim of entitlement to 
service connection for PTSD be reopened.  Later that 
month, the RO sent the veteran a letter reiterating the 
reasons why service connection for PTSD had been denied.  
The RO reminded the veteran that he had one year from the 
January 4, 1994, notice to appeal that decision.  Still 
later in January 1994, additional VA medical records were 
received.  On February 8, 1995, the RO found new and 
material evidence had not been received to warrant 
reconsideration of the claim of entitlement to service 
connection for PTSD.  Later that month, he was notified 
of that decision.  In August 1995, additional medical 
records were received in support of the veteran's claim.  
In January 1996, the RO continued to deny entitlement to 
service connection for PTSD.  In March 1996, a timely NOD 
was received from the veteran, and in May 1996, he was 
issued a Statement of the Case (SOC).  In October 1996, 
following a hearing at the RO, the hearing officer 
confirmed and continued the prior denials.  In October 
1996, the RO issued a Supplemental Statement of the Case 
(SSOC), and the following month, the veteran's 
substantive appeal (VA Form 9) was received.

This case has been considered by the RO on the basis that 
the December 1993 and February 1995 decisions became 
final, because each was not timely appealed.  However, 
the veteran's November 1994 written expression of 
continued desire to pursue a claim for service connection 
for PTSD fell within the one year period to file an NOD; 
and, therefore, the December 1993 decision could not have 
been final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).  As such, this case has been in 
continuous development since May 1993, when the veteran 
submitted his original claim of entitlement to service 
connection for psychiatric disability, including PTSD.  
Accordingly, the Board is of the opinion that issues of 
finality do not attach and that the claim should be 
reviewed de novo.  

During his hearing at the RO in September 1996, the 
veteran testified that his PTSD was primarily the result 
of his proximity to a grenade explosion during training 
in service.  He also testified that it was the result of 
the humiliation he felt after receiving disciplinary 
action in front of his unit in service.  Finally, he 
testified that it was the result of physical assaults in 
service.  There is no evidence that the RO has determined 
that the veteran alleged stressors are related to combat 
service, or that the RO has attempted to verify the 
claimed stressors.

During a VA audiologic examination in September 1987, it 
was noted that the veteran had had blast exposure in 
service.

The most recent evidence from the VA Medical Center (MC) 
in Tomah, Wisconsin, which is dated through May 1999, 
shows that the veteran's was treated for mental health 
problems.  In February 2000, however, less than 90 days 
after being notified that his case was being forwarded to 
the Board, a statement was received from the veteran 
which indicated that there was additional evidence at the 
Tomah VAMC which could support his claim.  He stated that 
on January 31, 2000, his doctor confirmed the presence of 
PTSD.  No attempt has been made to obtain such VA 
records, and the veteran has not waived RO consideration 
of his statement or the identified available VA records.

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
psychiatric disability, including 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should 
include, but are not limited to, 
mental health treatment records from 
the VAMC in Tomah, Wisconsin, dated 
since May 1999.  The RO should also 
request that the veteran provide any 
additional relevant medical records 
he may possess.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

2.  If the RO determines the veteran 
did not engage in combat activity 
with the enemy, or that the veteran's 
alleged stressors are not related to 
combat service, the RO should prepare 
a summary of the alleged stressors.  
A copy of the summary of the 
veteran's stressor statements and 
pertinent service personnel records 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, 
of the specific incidents alleged by 
the veteran.  Failures to reply or 
negative responses to any request 
must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have 
been completed, and if it is 
established that the veteran 
sustained a verified stressor in 
service, the RO should schedule the 
veteran for a psychiatric examination 
to determine the nature, etiology, 
and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  
The claims folder must be made 
available to the examiner so that the 
relevant medical history may be 
reviewed.  A diagnosis of PTSD should 
be confirmed or ruled out.  Should 
PTSD be found, it is requested that 
the examiner identify and explain the 
elements of the diagnosis including 
the stressor(s) accountable for the 
disorder.  The rationale for all 
opinions expressed must be provided.

4.  When the foregoing development 
has been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for psychiatric 
disability, including PTSD.  In so 
doing, the RO should conduct a de 
novo review of the evidence pursuant 
to the veteran's May 1993 claim.  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
SSOC and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional 
evidence and/or argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



